            Case 1:18-cv-11926-PBS Document 65 Filed 02/12/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


   SECURITIES AND EXCHANGE COMMISSION,

                               Plaintiff,

                v.

   GREGORY LEMELSON and LEMELSON CAPITAL                         Civil Action No. 1:18-cv-11926-PBS
   MANAGEMENT, LLC,

                               Defendants,

                and

   THE AMVONA FUND, LP,

                               Relief Defendant.



                            DECLARATION OF ALFRED A. DAY

       I, Alfred A. Day, declare as follows:

       1.       I am a member in good standing of the Bar of the Commonwealth of

Massachusetts and serve as Senior Trial Counsel for Plaintiff, the United States Securities and

Exchange Commission (the “Commission”), in this matter.

       2.       Attached as Exhibit A is a true and correct copy of Defendants’ subpoena to

Bloomberg, LP dated November 25, 2019.

       3.       Attached as Exhibit B is a true and correct PDF copy of the “Management” page

from the Lemelson Capital Management website (www.lemelsoncapital.com/management) as of

February 10, 2020.

       4.       Attached as Exhibit C is a true and correct copy of an excerpt of the transcript of

the deposition of Gregory Lemelson in this matter dated October 16, 2019.


                                                   1
            Case 1:18-cv-11926-PBS Document 65 Filed 02/12/20 Page 2 of 3



       5.       Attached as Exhibit D is a true and correct copy of an excerpt of the transcript of

the deposition of Gregory Lemelson in this matter dated November 12, 2019.

       6.       On or about October 23, 2019, I called the Greek Orthodox Metropolis of Boston,

which I understand to be the governing body of the Greek Orthodox Church in New England, to

determine where to direct a document subpoena for communications with and/or about

Lemelson. In an ensuing telephone conversation with Rev. Fr. Theodore Barbas, the Chancellor

of the Greek Orthodox Metropolis of Boston, Father Barbas indicated that:

       (1) Lemelson is not a Greek Orthodox priest, but was instead ordained in the Albanian

       Orthodox Church and is under the “spiritual jurisdiction” of the Albanian Orthodox

       Diocese;

       (2) Lemelson had applied to the Greek Orthodox Metropolis of Boston to be ordained,

       but that application was denied; and

       (3) Lemelson was never officially assigned to any Greek Orthodox parish as he did not

       and does not belong to the Greek Orthodox Archdioceses of America and/or the Greek

       Orthodox Metropolis of Boston.

Based on this conversation, I also understood that the Greek Orthodox Metropolis of Boston did

not have any potentially responsive documents related to Lemelson, and Father Barbas instead

suggested that I contact the Albanian Orthodox Diocese. Attached as Exhibit E is a true and

correct copy an email from me to Father Barbas memorializing certain portions of our October

23, 2019 conversation, along with Father Barbas’s response.




                                                  2
            Case 1:18-cv-11926-PBS Document 65 Filed 02/12/20 Page 3 of 3



       7.       Attached as Exhibit F is a true and correct copy of a January 3, 2020 email from

Defendant Lemelson’s counsel, Doug Brooks.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge.

       Executed on February 12, 2020, in Lexington, Massachusetts.


                                             /s/ Alfred A. Day
                                             Alfred A. Day




                                                 3
